Title: From John Adams to John Wilson, 7 July 1814
From: Adams, John
To: Wilson, John



Sir
Quincy July 7th 1814

Nothing but sickness would have delayed an acknowledgement of your favour of June 1814 I have indeed been entertained by your Philogical Entertainments and agree with you that the English language is capable of “immense improvements.”
Every Art is founded in Science, and every Science in principle; Where can we look for the principles of Grammar, but in the physical constructions of the organs, and the natural history of speech?
If you examine, the mouth, tongue, the teeth, the throat, the Lungs, breath, the Midriff & every other organ that is employed in speech, you will find it utterly impossible, to pronounce, one half the words in an English dictionary.
But you are engaged in a dangerous enterprise. Webster has done many things very well and would have done more; but he has been rewarded by persecution.
I have not strength, to pursue this subject at greater length. Behold! mere accident has brought forth two words Strength and Length, which no human organs, ever did, ever will or ever can pronounce. I am Sir your obliged Servant
John Adams.